Citation Nr: 0838183	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for Barrett's 
esophagus and hiatal hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2008, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
Barrett's esophagus and a hiatal hernia was denied in a March 
2003 rating decision.  The RO provided notice of this action 
in March 2003, but a timely appeal was not perfected.  

2.  The evidence added to the record since the March 2003 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for Barrett's 
esophagus and a hiatal hernia, and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The unappealed March 2003 rating decision denying service 
connection for Barrett's esophagus and a hiatal hernia is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for Barrett's 
esophagus and a hiatal hernia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing VCAA have 
been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A letter dated in June 2005 satisfied the above cited 
criteria.  The claim was readjudicated in a December 2006 
statement of the case (SOC).  As part of the SOC the 
appellant was notified how disability ratings and effective 
dates are assigned.  

Hence, the content of the notice provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in the above-mentioned June 
2005 letter.  The appellant has been provided pertinent 
notice under 38 U.S.C.A. § 5103 concerning what evidence is 
necessary to substantiate that element or elements required 
that were found insufficient in the previous July 2005 
denial.  

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the appellant of 
the bases for the prior denial of his claim.  Also, the 
appellant has essentially known since the July 2005 rating 
decision that the crux of his case depended on his ability to 
show that he in fact currently has a stomach disorder which 
either began in service, was related to that service, or (if 
pre-existing) was aggravated beyond its normal progression by 
military service.  Accordingly, further development is not 
required.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  There is no evidence of any failure 
on the part of VA to further comply with VCAA that reasonably 
affects the outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appealed matter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  While VA failed to follow that 
sequence as it pertains to the instant claim, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Liddell, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The claim was thereafter readjudicated.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  


Factual Background

The veteran's service medical records, including August 1948 
enlistment examination and May 1952 separation examination 
reports, include no diagnosis of either Barrett's esophagus 
or hiatal hernia.  A GI series and cholecystogram testing was 
negative at the separation examination.  A right lower 
quadrant surgical scar was diagnosed in May 1952.  In March 
1949 the veteran did complain of right lower quadrant pain 
for a period of two months.  Gastritis was diagnosed in May 
and August (described as "acute") 1949.  

A November 1952 letter from a private chiropractor notes that 
the veteran was seen in October 1952 for complaints of low 
back pain and gastric discomfort.  

A March 1953 letter written by a physician who appears to be 
an Army Chief Medical Officer, and addressed to a private 
physician indicates that, in the course of the veteran's May 
1952 service separation examination, the findings were 
essentially negative, but for surgical scar right lower 
quadrant and for a scar on the mid forehead.  Testing 
including GI series and cholecystogram was reported to be 
negative.  The physician added that the veteran had 
complained of epigastric pain periodically since being in 
service, but that no other significant complaints or findings 
referable to or aggravated by military service.  

In March 2002, the veteran initially filed a claim of service 
connection for a "stomach condition."  He reported being 
tested in 1952 at Camp McCoy for a stomach condition; 
symptoms at that time he claimed included heartburn, upset 
stomach and pain.  He had been treated at the Manitowoc 
Clinic from 1950 to 1981 and that Dr. Steckbauer, now 
deceased, had previously treated him.  

The veteran added that he had been treated by a Dr. Strong 
from about 1975 to 1977, but his records were unavailable.  
Dr. Strong referred him to a VA where, upon admission, he was 
diagnosed with a hiatal hernia.  [The Board observes that 
efforts in July 2002 to obtain VA medical records have proven 
unsuccessful; no records from this facility pertaining to 
treatment afforded the veteran were found.  See VA Form 10-
7131.]  The veteran noted that his esophagus was stretched 
and seemed to solve the problem.  He returned within a year 
to repeat the procedure as an outpatient in 1977.  He also 
reported having an operation in 1971 for a hiatal hernia, 
which had not been successful.  In 1981 he was operated on 
again.  

A September 1973 consultation report completed by Dr. 
Randolph, affiliated with Memorial Hospital, showed that the 
veteran complained of difficulty swallowing with poor 
digestion.  The veteran underwent an esophagoscopy and 
biopsy; no gross disease of the esophagus was found.  A 
history of a May 1971 vagotomy at Holy Family Hospital was 
reported by the veteran.  He claimed not to have had relief 
of his dysphagia following that procedure.  

A July 1975 letter addressed to Dr. Randolph, and from 
another physician, Dr. Morrissey (Professor and Vice 
Chairman, Department of Medicine, University of Wisconsin 
Hospitals), showed that the veteran was admitted for the 
first time in June 1975 with a 5-year history of a squeezing 
substernal chest pain occurring about 1/2 hour after meals, and 
associated with dysphagia at the mid sternal level.  The pain 
and dysphagia reportedly were associated with the sensation 
of a burning sour taste in the mouth.  

The veteran reported having had similar symptoms all of his 
life and was seen for the first time at the age of 12 for 
this complaint.  The letter also noted that, in 1971, the 
veteran underwent a hiatal hernia repair and, according to 
the veteran, also had removal of an esophageal ulcer as well 
as a vagotomy and pyloroplasty.  He underwent an endoscopy in 
1973 at which time a stricture was found.  Dysphagia and 
chest pain was diagnosed.  

During the admission, an upper GI and small bowel follow-
though study showed a 10 centimeter (cm.) stricture above the 
esophagogastric junction.  This was 1 cm. in diameter.  The 
duodenal bulb also showed deformity from previous peptic 
ulcer disease.  Barium enema testing showed a small polyp of 
the distal sigmoid colon.  A small hiatus hernia was revealed 
on upper endoscopy testing.  No evidence of esophagitis was 
shown.  The discharge diagnoses were those of hiatal hernia 
with lower esophageal ring and colon polyp.  

A November 1982 private medical consultation report, 
completed by a Dr. Morrissey, shows that the veteran 
underwent an endoscopic examination.  The findings included 
those of hiatal hernia, mild reflux esophagitis, esophageal 
stricture and status post pyloroplasty.  The report noted a 
long history of symptoms relating to gastroesophageal reflux 
and esophageal stricture for which the veteran was treated 11 
years earlier with hiatal hernia repair, vagotomy and 
pyloroplasty.  

A December 1982 private admission report, completed by Dr. 
Gueldner, as attending physician, shows that the veteran was 
referred by Dr. Hoftiezer.  The veteran had a very long 
complicated history of esophageal reflux symptoms, including 
distal esophagitis with stricture and dysphagia.  These 
symptoms reportedly had begun when the veteran was a late 
teen.  A surgical procedure accomplished 11 years earlier was 
noted to have only supplied temporary relief.  An anti-reflux 
surgery procedure was undertaken.  The final diagnoses 
included those of recurrent hiatal hernia and recurrent 
distal esophageal stricture with esophagitis.  

A September 2000 outpatient treatment record from the Aurora 
Medical Group, Manitowoc Clinic, shows that a diagnosis of 
history of heartburn and occasional dysphagia status post 
hiatal hernia repair times two was provided.  A November 2000 
physician note from Aurora Medical Group, Manitowoc Clinic, 
shows that the veteran complained of having chest pain and 
chest pressure.  A history of severe "GERD" 
(gastroesophageal reflux disease) was noted.  

A private operative report dated in September 2002 shows that 
post-operative diagnoses, following endoscopy examination, 
included Barrett's esophagus, hiatal hernia, and erythema and 
edema of the stomach.  

A private outpatient treatment record, dated later in 
September 2002, and completed by a nurse practitioner 
associated with the Aurora Medical Clinic, includes diagnoses 
of Barrett's esophagus, small hiatal hernia, gastric 
intestinal metaplasia with focal reactive gastropathy, 
diverticulosis, and weight loss with an unclear 
gastrointestinal etiology.  

The report of a VA esophagus and hiatal hernia examination, 
conducted in November 2002, shows that the examining 
physician had an opportunity to review the claims folder, 
which, he noted, included service medical records and 
extensive post-service private treatment records.  

The VA examiner opined that the veteran did have 
gastrointestinal tract problems prior to his service.  He 
seemingly based this finding on history provided by the 
veteran as well as various histories included as part of 
reviewed medical records.  The veteran told the examiner that 
he had "nervous stomach" problems when he was 8 and 9 years 
old.  

The examiner noted that, in the late 1960's, the veteran was 
diagnosed with hiatal hernia and gastroesophageal reflux 
disease.  He added that pre-service and in-service upper GI 
examinations, by history, were normal.  

The examiner additionally opined that he was unable to relate 
any current stomach, esophagus, and hiatal hernia problems to 
military service.  He suggested there were two reasons for 
this opinion.  One, the veteran had a pre-existing problem 
which was severe enough for him to see a physician on more 
than six occasions and to have one, and maybe two, upper GI 
tests performed.  He added that there is no sign that this 
was aggravated to any degree by military service.  

Two, the VA examiner commented that the veteran's multiple 
surgeries and problems related and referred to 
gastroesophageal reflux disease with a hiatal hernia.  The 
physician added that the veteran's pre-service upper GIs and 
upper GI in service showed absolutely no evidence of 
gastroesophageal reflux disease or hiatal hernia.  The 
examiner summarized by stating that the disease processes for 
which the veteran had surgery and was treated after service 
were not present prior to service or in service.  

The VA examiner, in reiterating his opinion, added that the 
veteran did not now have a stomach condition which began in 
or was related to military service.  The examiner based his 
opinion on the normal upper GI test in service, the history 
of pre-existing abdominal problems prior to service from the 
age of 8 until service necessitating at least six visits and 
1-2 upper GI series prior to going on active duty.  He added 
that the surgery done in 1971 was for a hiatal hernia with 
vagotomy and pyloroplasty, and the upper GI that was done 
when the veteran was in the military did not show a hiatal 
hernia or gastroesophageal reflux disease.  

The VA examiner concluded by indicating that he would be 
resorting to supposition and unsound medical opinion if he 
was to relate the current gastrointestinal problems to 
military service.  He added that there was no indication or 
evidence that military service aggravated the pre-existing 
gastrointestinal problem beyond its normal progression.  

The diagnoses of Barrett's esophagus, small hiatal hernia and 
gastroesphageal reflux disease status post two surgical 
repairs of a hiatal hernia with vagotomy and pyloroplasty 
were supplied.  

A March 2003 rating decision denied service connection 
Barrett's esophagus and hiatal hernia (claimed as stomach 
trouble/heartburn).  The decision was based, in part, on a 
finding that there was no evidence of a current stomach 
condition which was incurred in or aggravated by military 
service.  The service medical records were noted to show 
treatment for stomach discomfort, but diagnostic testing was 
not shown to reveal any abnormalities of the esophagus or 
stomach.  

The RO also cited a 1975 University of Wisconsin Hospitals 
treatment record which showed a history provided by the 
veteran of stomach problems since the age of 12.  Diagnostic 
testing at that time was normal.  The RO also discussed in 
detail the VA opinion findings from November 2002.  Notice 
was provided in March 2003; however, the veteran did not 
perfect an appeal.  

An August 2004 private medical record from the Aurora 
Manitowoc Clinic includes a diagnosis of Barrett's esophagus.  

The veteran presented his claim to reopen this issue 
(characterized as "stomach problems") in September 2004.  
See VA Form 21-4138.  

A letter from the RO to the veteran dated in November 2004 
informed him that VA needed new and material evidence in 
order to reopen his claim.  The correspondence specifically 
informed the veteran as to what evidence was necessary to 
substantiate the requisite elements, i.e., evidence that his 
claimed stomach disorder began in service or was aggravated 
beyond its normal progression by military service that were 
found insufficient in the previous March 2003 denial.  

A review of the evidence associated with the claims file 
subsequent to November 2004 shows that the veteran has 
supplied VA with private medical records in response to the 
RO's letter.  He also provided testimony at a hearing 
conducted at the RO in September 2008.  

A January 2005 consultation report from the Aurora Medical 
Center, completed by Dr. Sharma, shows that the veteran was 
admitted for complaints of chest pain.  The veteran was known 
for a history of GERD and Barrett's esophagus.  The veteran's 
chest pain completely resolved.  He also complained of 
abdominal pain.  

In June 2005 private medical records from Dr. Rajesh, at the 
Aurora Medical Center, were noted to be unavailable.  

In July 2005 VA was informed that no pertinent records were 
available from the Woodland Clinic (Dr. Hoftizier).  

A September 2006 letter from Dr. Sharma shows that the 
veteran was seen in July 2006 for complaints of dyspepsia, 
weight loss and to follow-up on previous history of Barrett's 
esophagus.  An August 2006 upper endoscopic examination was 
noted to show a hiatal hernia and a Barrett's esophagus.  

A June 2007 letter from Dr. Hendricks reveals that that the 
veteran was seen in June 2007 for complaints of abdominal 
pain, fecal urgency and incontinence.  A hard stool was found 
which required manual disimpaction.  The physician added that 
it was possible that postsurgical or postradiation adhesions 
contributed to cause this problem.  

An October 2007 private outpatient treatment record shows 
that the veteran was seen at that time by Dr. Sharma.  A 
waiver of initial RO consideration of the evidence was 
supplied in the course of the veteran's September 2007 
hearing.  See VA Form 21-4138.  The veteran was noted to have 
a history of functional/nonulcerative dyspepsia, Barrett's 
esophagus, and hiatal hernia.  

An upper endoscopy examination conducted in August 2006 
reportedly showed a Barrett's esophagus and a hiatal hernia.  
A repeat procedure was scheduled for August 2008.  The 
veteran continued to complain of some upper abdominal pain 
after meals, which lasted only a few minutes.  The regular 
use of Prilosec was reported.  The veteran had no complaints 
of nausea, vomiting, or heartburn.  The diagnoses included 
those of functional/nonulcerative dyspepsia as cause of the 
upper abdominal pain, Barrett's esophagus and hiatal hernia.  

As noted, a hearing was conducted in September 2008.  He 
testified that he had heartburn in the military when he self 
medicated.  He added this problem began in 1949 to 1950.  See 
pages four and five of hearing transcript (transcript).  He 
reported being first treated after service in approximately 
the late 1950's at the Manitowoc clinic.  See page six of 
transcript.  

The veteran testified that he again underwent a surgical 
procedure in the early 1960's.  See page nine of transcript.  
The medical records on file show that the veteran underwent 
surgery preformed in December 1982.  A previous surgery 11 
years earlier was mentioned to have only supplied temporary 
relief.  

The veteran also testified that he had been treated at the VA 
Hospital in the 1950's.  The veteran supplied a history of 
both upper and lower gastrointestinal problems.  See page 17 
of transcript.  He added that two surgeries had been on his 
lower abdominal tract.  See page 23 of transcript.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  




Analysis

Service connection for Barrett's esophagus and hiatal hernia 
(claimed as stomach trouble/heartburn) was finally denied in 
March 2003.  That decision was not perfected for appeal, and 
it is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.

For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, 1) currently had 
Barrett's esophagus and/or hiatal hernia which either began 
in service, 2) was caused by some event or experience in 
service, or 3) was aggravated beyond normal progression by 
military service.  No evidence received since the March 2003 
RO decision does so.  

In fact, the material associated with the claims folder after 
March 2003 includes no medical evidence whatsoever that 
provides a basis for linking the claims conditions to 
service.  

Regarding these contentions, the appellant is a layperson, 
and his statements in this matter cannot constitute medical 
evidence, as opinions regarding medical nexus require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's current lay observations including the his 
September 2008 hearing testimony, on review by the Board, are 
found to be basically repetitive of information and 
assertions that were previously addressed by the RO.  

None of medical evidence added to the record since the March 
2003 rating decision relates to a previously unestablished 
fact necessary to substantiate either claim.  The additional 
evidence does not raise a reasonable possibility of 
substantiating the claims; it is not new and material, and 
the claim is not reopened.  

Because veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
for application in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for Barrett's esophagus and 
hiatal hernia, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


